Title: To Thomas Jefferson from Philippe de Létombe, 10 August 1801
From: Létombe, Philippe de
To: Jefferson, Thomas


Monsieur le Président,
Philadelphie, 10 aoust 1801. (v. st.)
La bonté avec laquelle Vous avez bien voulu Vous enquérir, par la lettre dont Vous m’avez honoré le 15 ulto., de l’issue de ma conférence avec Monsieur Livingston, relativement à mon passage sur la fregate qui le portera en France, me fait un devoir de Vous informer qu’il m’en a écrit, de la maniére la plus obligeante, aussitot aprés son retour à New york, et que sa lettre m’a été remise, par Monsieur son frere Edward allant à Washington où il s’est Chargé d’en parler à Monsieur le Sécrétaire de la Marine à l’effet d’en obtenir votre Agrément.
Monsieur Gerry m’a aussi écrit, à ce sujet, avant hier: “Having called twice on Mr. Edward Livingston, without seeing him, & hearing yesterday the Chancellor was in town, I saw him and conferred on the subject of your passage with him for France. He is well disposed to the measure, has written to you thereon & desired his brother to confer with you on the best means of accomplishing it.  I remain Your Friend..…”
Rien au monde ne me sera plus cher, Monsieur le Président, que la continuation des bontés dont Vous daignez m’honorer depuis dix sept années.
Je Vous supplie, Monsieur le Président, de agréér l’hommage de mon profond Respect.
Létombe
 
Editors’ translation
Mister President,
Philadelphia, 10 Aug. 1801 (old style)
The kindness with which you deigned to inquire, in the letter with which you honored me on the 15th of last month, concerning the outcome of my meeting with Mr. Livingston about my passage on the frigate that will bear him to France, obliges me to advise you that he wrote to me about it in the most obliging manner immediately after his return to New York, and that his letter was delivered to me by his brother Edward on his way to Washington, where he took it upon himself to mention it to the secretary of the navy in order to obtain your consent to it.
Mr. Gerry also wrote to me on this subject the day before yesterday: “Having called twice on Mr. Edward Livingston, without seeing him, and hearing yesterday the Chancellor was in town, I saw him and conferred on the subject of your passage with him for France. He is well disposed to the measure, has written to you thereon and desired his brother to confer with you on the best means of accomplishing it.  I remain Your Friend.….”
Nothing in the world will be dearer to me, Mr. President, than the continuation of the kindnesses with which you have deigned to honor me for seventeen years.
I beg you, Mister President, to accept the homage of my profound respect.
Létombe
